MR. CHIEF JUSTICE GOLDENHERSH, dissenting: I dissent and would affirm the judgment of the appellate court. The majority opinion is based on the conclusion, unsupported by the record and contrary to the findings of the Fair Employment Practices Commission, that the plan covered only “sickness.” Although the plan is not contained in the record it is apparent that it has been construed to cover not only disability resulting from sickness, but also all periods of disability except those occasioned by pregnancy. This case is clearly distinguishable from Winks v. Board of Education (1979), 78 Ill. 2d 128. There the court was required to construe the term “temporary illness.” It is clear from Winks that “temporary incapacity” is broader than temporary illness, and is broad enough to encompass temporary incapacity caused by pregnancy and child birth. Based on the record before us the plan should be construed to cover the temporary incapacity resulting from a normal pregnancy, and the refusal to grant benefits to these employees resulted in discrimination because of their sex. MR. JUSTICE CLARK joins in this dissent.